UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6071


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GOKHAN BERGAL,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:13-
cr-00012-JKB-5)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gokhan Bergal, Appellant Pro Se. Andrea L. Smith, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gokhan Bergal appeals the district court’s order denying his

motion for an extension of time to appeal the court’s August 6,

2015, order denying his motions for a sentence reduction under 18

U.S.C. § 3582(c)(2) (2012).            Bergal did not seek an extension of

time until November 13, nearly two months after the expiration of

the excusable neglect period.             See Fed. R. App. P. 4(b)(1)(A),

(4); cf. Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that

prisoner’s notice of appeal is deemed filed on date he delivered

it to prison officials for mailing to court). Because the district

court was without authority to grant Bergal’s motion, we affirm

the court’s judgment.         We dispense with oral argument because the

facts   and   legal    contentions      are   adequately   presented    in   the

materials     before   this    court    and   argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                         2